We find no testimony of a "positive," as distinguished from a "circumstantial," nature, in the record, of the guilt of appellant. As was said by Mr. Chief Justice Stone in the case of Salm v. State, 89 Ala. 56, 8 So. 66, 67, so we say here: "There was positive testimony of facts, including the conduct of the defendant, from which it was doubtless contended his guilt should be inferred, but it was not positive testimony of guilt."
In this situation — the same not being covered by or included in the trial court's otherwise comprehensive oral charge, nor by any written requested charge — we hold it was reversible error for the court to refuse to give to the jury appellant's written requested charge No. 4. Salm v. State,89 Ala. 56, 8 So. 66; James v. State, 22 Ala. App. 183,113 So. 648.
There is apparent no other question deemed by us necessary to be decided.
The judgment is reversed and the cause remanded.
Reversed and remanded.